department of the treasury internal_revenue_service washington d c number release date uil date cc dom p si cam-38724-91 memorandum for district_director district attn chief examination_division from chief cc dom p si subject denial of request for change in accounting_method in accordance with section a of revproc_99_1 i r b this memorandum advises you we have denied a request for a change_of accounting from a taxpayer within your district see the attached letter to the taxpayer if you have any questions on this matter please call at sincerely yours s charles b ramsey charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries cc changes in methods_of_accounting industry specialist index numbers cc dom p si 6--cam-38724-91 date in re request for change in accounting_method subsidiary subsidiary subsidiary subsidiary subsidiary subsidiary dear this letter is in response to a form_3115 application_for change in accounting_method dated date in its application the taxpayer has cam-39724-91 requested permission to change its method_of_accounting for assets such as machinery equipment furniture and fixtures the taxpayer’s present method is to not capitalize and depreciate such assets valued at dollar_figure or less the taxpayer requests permission to change its method_of_accounting by increasing the minimum from dollar_figure to dollar_figure the request to change from a minimum capitalization limit of dollar_figure to dollar_figure is denied the taxpayer’s current method of not capitalizing assets valued at a certain amount or less is not an acceptable method_of_accounting all property used in a trade_or_business except land or inventory that has a useful_life of more than one year must be capitalized and depreciated taxpayers are not permitted to treat such items as current expenses simply because the particular item has a certain minimum value or less we are sending a copy of this letter to the district_director district if you have any additional questions please contact at sincerely yours s c b ramsey charles b ramsey chief branch office of assistant chief_counsel passthroughs and special industries
